USA v. Nellie David Case Number: 20-08905MJ-001

 

Case 4:20-mj-08905-N/A-DTF Document6 Filed 09/15/2 age + or
RECEIVED

LODGED
COPY

 

 

 

 

UNITED STATES DISTRICT COURT

ARIZONA — TUCSON
8 SEP 15 2020 |°8

 

 

September 15, 2020

 

ORES SR
DEPUTY

 

 

BY.

 

 

 

AMENDED ORDER SETTING CONDITIONS OF RELEASE

Defendant is ORDERED released on PERSONAL RECOGNIZANCE (O/R).

NEXT APPEARANCE: as directed by the Court.

DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS:

CC:

1. The defendant promises to appear at all proceedings as required and to surrender for service of

any sentence imposed.

. The defendant shall not commit any federal, state, tribal or local crime.

. The defendant shall cooperate in the collection of a DNA sample if the collection is authorized

by 42 U.S.C. § 14135a.

. The defendant shall IMMEDIATELY advise his/her attorney and Pretrial Services, in writing,

PRIOR to any change in residence address, mailing address or telephone number.

. The defendant shall report as directed to the U.S. PRETRIAL SERVICES 1-800-758-7505 or

520-205-4350; 405 W. Congress St., Suite 2600, Tucson, AZ 85701.

. The defendant shall abide by the following restrictions on his or her personal associations, place

of abode or travel: THE DEFENDANT SHALL NOT TRAVEL OUT OF THE STATE OF
ARIZONA, UNLESS PRIOR COURT PERMISSION IS GRANTED TO TRAVEL
ELSEWHERE.

. The defendant shall consume no alcohol. The defendant shall participate in alcohol treatment

and submit to alcohol testing, and make copayment toward the cost of such services, as directed
by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any
fashion, with the efficiency and accuracy of any substance use testing or monitoring.

. The defendant shall not use or possess a narcotic drug or other controlled substance (as defined

by 21 U.S.C. § 802) unless prescribed for the defendant by a licensed medical practitioner; this
provision does not permit the use or possession of medicinal marijuana even with a physician's
written certification. The defendant shall not possess, ingest, or otherwise use a synthetic
cannabinoid or synthetic narcotic. The defendant shall participate in drug treatment and submit
to drug testing and make copayment toward the cost of such services, as directed by Pretrial
Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with
the efficiency and accuracy of any substance use testing or monitoring.

Pretrial Services, USM
Case 4:20-mj-08905-N/A-DTF Document6 Filed 09/15/20 Page 2 of 3

Case Number: 20-08905MJ-001 September 15, 2020

 

 

USA v. Nellie David Page 2 of 3

ADVICE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a
warrant for your arrest, a revocation of your release, an order of' detention, a forfeiture of any bond, and
a prosecution for contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison
term of not more than ten years and for a federal misdemeanor offense the punishment is an additional
prison term of not more than one year. This sentence will be consecutive (i.e., in addition) to any other
sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a
criminal investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate
against a witness, victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror,
informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender
to serve a sentence, you may be prosecuted for failing to appear or surrender and additional punishment
may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen

years or more — you will be fined not more than $250,000 or imprisoned for not more than 10

years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen

years — you will be fined not more than $250,000 or imprisoned for not more than five years, or

both;

(3) any other felony — you will be fined not more than $250, 000 or imprisoned not more than

two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one

year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any
other sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of
any bond posted.

Acknowledgment of the Defendant

I acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I
promise to obey all conditions of release, to appear as directed, and surrender to serve any sentence
imposed. I am aware of the penalties and sanctions set forth above.

 

ER OF DEFENDANT

 

 

[DATE SIGNATURE____——ADDRESS AND PHONE NOME
6-15-20 Qe ee Ref Pretrial Services Report - not public record
Case 4:20-mj-08905-N/A-DTF Document6 Filed 09/15/20 Page 3 of 3

Case Number: 20-08905MJ-001 September 15, 2020
USA v. Nellie David Page 3 of 3

 

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and to notify
the court immediately in the event the defendant violates any condition of release or disappears. We,
the undersigned, have read and understand the terms of this bond and conditions of release and
acknowledge that we are bound by it until duly exonerated.

 

 

DATE SIGNATURE OF CUSTODIAN

 

 

I (We), the surety(ies), have read and understand the terms of this bond and conditions of release and
acknowledge that I (we) are bound by this encumbrance until duly exonerated.

 

 

DATE SIGNATURE OF SURETY(IES)

 

 

This order authorizes the U.S. Marshal to release the defendant from custody.

Bond set by: Bruce G Macdonald Defendant released by: _Bruce G Macdonald

 

 

Signed before me on this date: 9/15/2020

By U.S. Magistrate Judge: fu TS * PA AY

Witnessed and acknowledged before:

 

 

 

DATE SIGNATURE OF TNESS

Air] rw. Ne

 

 
